UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-08606 DWS Target Date Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/29/2012 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 29, 2012 Semiannual Report to Shareholders DWS Target Date Series DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund Contents 4 Performance Summaries 24 Portfolio Summaries 26 Investment Portfolios 36 Statements of Assets and Liabilities 40 Statements of Operations 42 Statements of Changes in Net Assets 47 Financial Highlights 66 Notes to Financial Statements 79 Information About Each Fund's Expenses 83 Investment Management Agreement Approval 89 Summary of Management Fee Evaluation by Independent Fee Consultant 93 Account Management Resources 96 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider each fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. The fund may lend securities to approved institutions. See the prospectus for details. Target date funds are designed for investors seeking to meet their respective investment goals, such as retirement, around the target date year. The target date is the approximate date when investors plan to start withdrawing their money in the fund. As the fund approaches its target year, the fund will decrease its emphasis on growth of capital and increase its emphasis on current income. The principal value of the funds is not guaranteed at any time, including at the target date. There is no guarantee that the fund will provide adequate income at and through retirement. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summaries February 29, 2012 (Unaudited) DWS LifeCompass Retirement Fund Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 5.09% 3.16% 13.73% 1.54% 3.64% Class B 4.60% 2.30% 12.88% 0.76% 2.86% Class C 4.70% 2.39% 12.89% 0.79% 2.87% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -0.95% -2.78% 11.50% 0.34% 3.03% Class B (max 4.00% CDSC) 0.60% -0.70% 12.36% 0.58% 2.86% Class C (max 1.00% CDSC) 3.70% 2.39% 12.89% 0.79% 2.87% No Sales Charges Class S 5.13% 3.33% 14.03% 1.78% 3.90% S&P® Target Date Retirement Income Index+ 4.95% 5.51% 12.22% 3.61% 4.90% Russell® 1000 Index++ 13.31% 4.86% 26.25% 1.77% 4.63% Russell® 2000 Index+++ 12.40% -0.15% 29.48% 1.83% 7.00% Barclays Capital Intermediate U.S. Aggregate Bond Index++++ 1.76% 6.44% 6.64% 5.98% 5.30% ‡ Total returns shown for periods less than one year are not annualized. DWS LifeCompass Retirement Fund Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 0.70% 9.52% 0.69% 3.04% Class B -0.05% 8.69% -0.06% 2.27% Class C -0.15% 8.66% -0.05% 2.28% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -5.09% 7.38% -0.49% 2.43% Class B (max 4.00% CDSC) -3.01% 8.12% -0.24% 2.27% Class C (max 1.00% CDSC) -0.15% 8.66% -0.05% 2.28% No Sales Charges Class S 0.95% 9.76% 0.95% 3.29% S&P® Target Date Retirement Income Index+ 3.98% 8.10% 3.12% 4.55% Russell® 1000 Index++ 1.50% 14.81% -0.02% 3.34% Russell® 2000 Index+++ -4.18% 15.63% 0.15% 5.62% Barclays Capital Intermediate U.S. Aggregate Bond Index++++ 5.97% 6.19% 6.09% 5.39% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.29%, 2.01%, 1.98% and 0.97% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass Retirement Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The S&P Target Date Retirement Income Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets an immediate retirement allocation. On December 1, 2011 the S&P Target Date Retirement Income Index replaced Russell 1000 Index, Russell 2000 Index and the Barclays Capital Intermediate U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. ++ The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. +++ The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. ++++ The Barclays Capital Intermediate U.S. Aggregate Bond Index is an unmanaged index that covers the U.S. investment-grade fixed-rate bond market, including government and credit securities, agency mortgage securities, asset-backed securities and commercial mortgage-backed securities. DWS LifeCompass Retirement Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 2/29/12 $ 8/31/11 $ Distribution Information: Six Months as of 2/29/12: Income Dividends $ Morningstar Rankings — Retirement Income Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 58 3-Year of 69 5-Year 77 of 90 85 10-Year 17 of 20 84 Class B 1-Year of 69 3-Year of 79 5-Year 88 of 90 97 10-Year 20 of 20 Class C 1-Year of 67 3-Year of 79 5-Year 87 of 90 96 10-Year 19 of 20 94 Class S 1-Year of 55 3-Year of 65 5-Year 71 of 90 78 10-Year 14 of 20 68 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2015 Fund Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 6.43% 2.04% 17.16% 0.70% 3.50% Class B 6.04% 1.19% 16.26% -0.07% 2.72% Class C 6.04% 1.19% 16.27% -0.04% 2.73% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 0.31% -3.82% 14.87% -0.49% 2.89% Class B (max 4.00% CDSC) 2.04% -1.81% 15.77% -0.25% 2.72% Class C (max 1.00% CDSC) 5.04% 1.19% 16.27% -0.04% 2.73% No Sales Charges Class S 6.58% 2.21% 17.44% 0.95% 3.74% S&P Target Date 2015 Index+ 6.76% 4.05% 16.42% 3.23% 5.31% Russell 1000 Index++ 13.31% 4.86% 26.25% 1.77% 4.63% Russell 2000 Index+++ 12.40% -0.15% 29.48% 1.83% 7.00% Barclays Capital U.S. Aggregate Bond Index++++ 2.73% 8.37% 7.52% 6.36% 5.68% ‡ Total returns shown for periods less than one year are not annualized. DWS LifeCompass 2015 Fund Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -1.27% 10.44% -0.49% 2.60% Class B -2.10% 9.57% -1.25% 1.83% Class C -2.01% 9.62% -1.24% 1.84% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -6.95% 8.28% -1.66% 2.00% Class B (max 4.00% CDSC) -5.00% 9.01% -1.43% 1.83% Class C (max 1.00% CDSC) -2.01% 9.62% -1.24% 1.84% No Sales Charges Class S -1.03% 10.69% -0.27% 2.85% S&P Target Date 2015 Index+ 1.53% 10.08% 2.26% 4.59% Russell 1000 Index++ 1.50% 14.81% -0.02% 3.34% Russell 2000 Index+++ -4.18% 15.63% 0.15% 5.62% Barclays Capital U.S. Aggregate Bond Index++++ 7.84% 6.77% 6.50% 5.78% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.26%, 2.06%, 1.97% and 1.03% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2015 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The S&P Target Date 2015 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2015. On December 1, 2011 the S&P Target Date 2015 Index replaced the Russell 1000 Index, Russell 2000 Index and the Barclays Capital U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. ++ The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. +++ The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. ++++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2015 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 2/29/12 $ 8/31/11 $ Distribution Information: Six Months as of 2/29/12: Income Dividends $ Morningstar Rankings — Target Date 2011-2015 Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 69 3-Year 91 of 69 5-Year 53 of 76 69 10-Year 2 of 5 25 Class B 1-Year of 79 3-Year 98 of 74 5-Year 65 of 76 85 10-Year 5 of 5 Class C 1-Year of 79 3-Year 97 of 73 5-Year 64 of 76 84 10-Year 4 of 5 75 Class S 1-Year of 65 3-Year 89 of 67 5-Year 48 of 76 63 10-Year 1 of 5 1 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2020 Fund Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 7.13% 1.33% 18.65% 0.49% 3.58% Class B 6.69% 0.56% 17.74% -0.27% 2.79% Class C 6.69% 0.63% 17.77% -0.26% 2.80% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 0.97% -4.50% 16.33% -0.69% 2.96% Class B (max 4.00% CDSC) 2.69% -2.42% 17.26% -0.45% 2.79% Class C (max 1.00% CDSC) 5.69% 0.63% 17.77% -0.26% 2.80% No Sales Charges Class S 7.23% 1.58% 18.98% 0.75% 3.83% S&P Target Date 2020 Index+ 7.46% 3.43% 18.22% 2.93% 5.38% Russell 1000 Index++ 13.31% 4.86% 26.25% 1.77% 4.63% Russell 2000 Index+++ 12.40% -0.15% 29.48% 1.83% 7.00% Barclays Capital U.S. Aggregate Bond Index++++ 2.73% 8.37% 7.52% 6.36% 5.68% ‡ Total returns shown for periods less than one year are not annualized. DWS LifeCompass 2020 Fund Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -2.15% 10.84% -0.92% 2.50% Class B -2.91% 10.01% -1.66% 1.73% Class C -2.99% 9.97% -1.67% 1.73% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -7.78% 8.67% -2.09% 1.89% Class B (max 4.00% CDSC) -5.79% 9.46% -1.84% 1.73% Class C (max 1.00% CDSC) -2.99% 9.97% -1.67% 1.73% No Sales Charges Class S -1.91% 11.12% -0.67% 2.74% S&P Target Date 2020 Index+ 0.58% 10.86% 1.78% 4.54% Russell 1000 Index++ 1.50% 14.81% -0.02% 3.34% Russell 2000 Index+++ -4.18% 15.63% 0.15% 5.62% Barclays Capital U.S. Aggregate Bond Index++++ 7.84% 6.77% 6.50% 5.78% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.32%, 2.18%, 2.04% and 1.06% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2020 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The S&P Target Date 2020 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2020. On December 1, 2011 the S&P Target Date 2020 Index replaced the Russell 1000 Index, Russell 2000 Index and the Barclays Capital U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. ++ The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. +++ The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. ++++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2020 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 2/29/12 $ 8/31/11 $ Distribution Information: Six Months as of 2/29/12: Income Dividends $ Morningstar Rankings — Target Date 2016-2020 Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 81 3-Year of 65 5-Year of 79 10-Year 18 of 21 85 Class B 1-Year of 89 3-Year of 78 5-Year of 91 10-Year 21 of 21 Class C 1-Year of 89 3-Year of 77 5-Year of 90 10-Year 20 of 21 95 Class S 1-Year of 77 3-Year of 61 5-Year of 76 10-Year 14 of 21 65 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2030 Fund Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 8.14% -0.29% 21.48% -0.13% 3.62% Class B 7.81% -1.04% 20.64% -0.87% 2.86% Class C 7.70% -1.14% 20.60% -0.89% 2.84% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 1.93% -6.03% 19.11% -1.31% 2.79% Class B (max 4.00% CDSC) 3.81% -3.99% 20.18% -1.04% 2.86% Class C (max 1.00% CDSC) 6.70% -1.14% 20.60% -0.89% 2.84% No Sales Charges Class S 8.30% -0.04% 21.79% 0.13% 3.88% S&P Target Date 2030 Index+ 8.53% 2.30% 21.10% 2.21% 5.28% Russell 1000 Index++ 13.31% 4.86% 26.25% 1.77% 5.20% Russell 2000 Index+++ 12.40% -0.15% 29.48% 1.83% 5.97% Barclays Capital U.S. Aggregate Bond Index++++ 2.73% 8.37% 7.52% 6.36% 5.48% ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on November 1, 2004. Index returns began on October 31, 2004. DWS LifeCompass 2030 Fund Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A -4.57% 11.49% -1.93% 2.42% Class B -5.38% 10.64% -2.65% 1.66% Class C -5.28% 10.64% -2.65% 1.66% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -10.06% 9.31% -3.09% 1.58% Class B (max 4.00% CDSC) -8.20% 10.09% -2.82% 1.66% Class C (max 1.00% CDSC) -5.28% 10.64% -2.65% 1.66% No Sales Charges Class S -4.33% 11.77% -1.67% 2.68% S&P Target Date 2030 Index+ -1.17% 11.87% 0.75% 4.28% Russell 1000 Index++ 1.50% 14.81% -0.02% 4.00% Russell 2000 Index+++ -4.18% 15.63% 0.15% 4.76% Barclays Capital U.S. Aggregate Bond Index++++ 7.84% 6.77% 6.50% 5.48% * The Fund commenced operations on November 1, 2004. Index returns began on October 31, 2004. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.48%, 2.24%, 2.18% and 1.23% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2030 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 1, 2004. Index returns began on October 31, 2004. + The S&P Target Date 2030 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2030. On December 1, 2011 the S&P Target Date 2030 Index replaced the Russell 1000 Index, Russell 2000 Index and the Barclays Capital U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. ++ The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. +++ The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. ++++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2030 Fund Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 2/29/12 $ 8/31/11 $ Distribution Information: Six Months as of 2/29/12: Income Dividends $ Morningstar Rankings — Target Date 2026-2030 Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 85 3-Year of 58 5-Year of 81 Class B 1-Year of 91 3-Year of 78 5-Year of 90 Class C 1-Year of 92 3-Year of 80 5-Year of 91 Class S 1-Year of 81 3-Year of 53 5-Year of 77 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. DWS LifeCompass 2040 Fund Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year Life of Fund* Class A 8.69% -0.94% 22.17% -1.19% Class C 8.16% -1.68% 21.21% -1.92% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 2.44% -6.63% 19.78% -2.54% Class C (max 1.00% CDSC) 7.16% -1.68% 21.21% -1.92% No Sales Charges Class S 8.82% -0.68% 22.53% -0.92% S&P Target Date 2040 Index+ 9.08% 1.65% 22.85% 0.39% Russell 1000 Index++ 13.31% 4.86% 26.25% 0.63% Russell 2000 Index+++ 12.40% -0.15% 29.48% 2.73% Barclays Capital U.S. Aggregate Bond Index++++ 2.73% 8.37% 7.52% 6.28% ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on November 15, 2007. Index returns began on November 30, 2007. DWS LifeCompass 2040 Fund Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A -5.66% 11.19% -3.50% Class C -6.36% 10.36% -4.22% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -11.08% 9.01% -4.88% Class C (max 1.00% CDSC) -6.36% 10.36% -4.22% No Sales Charges Class S -5.42% 11.47% -3.26% S&P Target Date 2040 Index+ -2.17% 12.45% -1.80% Russell 1000 Index++ 1.50% 14.81% -1.55% Russell 2000 Index+++ -4.18% 15.63% 0.56% Barclays Capital U.S. Aggregate Bond Index++++ 7.84% 6.77% 6.32% * The Fund commenced operations on November 15, 2007. Index returns began on November 30, 2007. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2011 are 1.72%, 2.54% and 1.47% for Class A, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2040 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 15, 2007. Index returns began on November 30, 2007. + The S&P Target Date 2040 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2040. On December 1, 2011 the S&P Target Date 2040 Index replaced the Russell 1000 Index, Russell 2000 Index and the Barclays Capital U.S. Aggregate Bond Index because portfolio management believes that it more accurately reflects the fund's asset allocation. ++ The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. +++ The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. ++++ The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. DWS LifeCompass 2040 Fund Net Asset Value and Distribution Information Class A Class C Class S Net Asset Value: 2/29/12 $ $ $ 8/31/11 $ $ $ Distribution Information: Six Months as of 2/29/12: Income Dividends $ $ $ Capital Gain Distributions $ $ $ Morningstar Rankings — Target Date 2036-2040 Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 82 3-Year of 72 Class C 1-Year of 88 3-Year of 92 Class S 1-Year of 80 3-Year of 64 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summaries (Unaudited) Investment Portfolios as of February 29, 2012 (Unaudited) DWS LifeCompass Retirement Fund Shares Value ($) Equity — Equity Funds 31.2% DWS Capital Growth Fund "Institutional" (a) DWS Diversified International Equity Fund "Institutional" (a) DWS Dreman Mid Cap Value Fund "Institutional" (a) DWS Dreman Small Cap Value Fund "Institutional" (a) DWS EAFE Equity Index Fund "Institutional" (a) DWS Emerging Markets Equity Fund "Institutional" (a) DWS Equity 500 Index Fund "Institutional" (a) DWS Global Thematic Fund "Institutional" (a) DWS Growth & Income Fund "Institutional" (a) DWS Large Cap Value Fund "Institutional" (a) DWS S&P 500 Plus Fund "S" (a) DWS Small Cap Growth Fund "Institutional"* (a) DWS Strategic Value Fund "Institutional" (a) DWS Technology Fund "Institutional"* (a) Total Equity — Equity Funds (Cost $25,451,360) Equity — Exchange-Traded Funds 5.6% iShares MSCI Canada Index Fund iShares MSCI Italy Index Fund iShares MSCI United Kingdom Index Fund Vanguard FTSE All World ex-U.S. Small-Cap Fund Total Equity — Exchange-Traded Funds (Cost $4,883,385) Fixed Income — Bond Funds 61.6% DWS Core Fixed Income Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Enhanced Global Bond Fund "S" (a) DWS Global Inflation Fund "Institutional" (a) DWS High Income Fund "Institutional" (a) DWS U.S. Bond Index Fund "Institutional" (a) Total Fixed Income — Bond Funds (Cost $57,221,514) Market Neutral Fund 1.3% DWS Disciplined Market Neutral Fund "Institutional" (a) (Cost $1,150,621) Fixed Income — Money Market Fund 0.6% Central Cash Management Fund, 0.10% (a) (b) (Cost $500,706) % of Net Assets Value ($) Total Investment Portfolio (Cost $89,207,586)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $90,188,004. At February 29, 2012, net unrealized appreciation for all securities based on tax cost was $1,668,068. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,498,238 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,830,170. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. During the period ended February 29, 2012, purchases and sales of affiliated Underlying Funds (excluding money market funds) aggregated $26,329,409 and $26,898,407, respectively. Purchases and sales of non-affiliated Underlying Funds (excluding money market funds) aggregated $1,867,325 and $864,178, respectively. EAFE: Europe, Australasia and Far East FTSE: Financial Times and the London Stock Exchange MSCI: Morgan Stanley Capital International Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Funds $ $
